                         Case 1:19-mj-01142-SJB Document 1-1 Filed 12/06/19 Page 1 of 1 PageID #: 17

TO: Clerk's Office
      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK



       APPLICATION FOR LEAVE
   TO FILE DOCUMENT UNDER SEAL


                                                                                          A)If pursuant to a prior Court Order:
                                                                                          Docket Number of Case in Which Entered:,
United States
                                                                                          Judge/Magistrate Judge:
                                                                                          Date Entered:

                  -V.-
                                                      19-M-1142
Qing Fu Zeng                                          Docket Number



                                                                                          B)If a new application,the statute, regulation, or other legal basis that
SUBMITTED BY: Plaintiff_         Defendant       DOJ ✓                                    authorizes filing under seal
Name: KaylaBensing
Firm Name:USAO-EDNY
Address:   271 Cadman Plaza East
          Brooklyn. NY 11201
Phone Number: 718-254-6279                                                                ORDERED SEALED AND PLACED IN THE CLERK'S OFFICE,
E-Mail Address:kavla.bensing@usdoi.gov                                                    AND MAY NOT BE UNSEALED UNLESS ORDERED BY
                                                                                          THE COURT.
INDICATE UPON THE PUBLIC DOCKET SHEET: YES                  NO ✓
If yes,state description of document to be entered on docket sheet:                       DATED: Brooklyn                              WYORK
                                                                                                 Dec.6, 2QI9


                                                                                          U.S. DISTRICT JUDGE/U.S. MAGISTRATE JUDGE


                                                                                          RECEIVED IN CLERK'S OFFICE Dec. 6.2019
                                                                                                                                        DATE
MANDATORY CERTIFICATION OF SERVICE:
A.)     A copy of this application either has been or will be promptly served upon all parties to this action, B.)   Service is excused by 31 U.S.C. 3730(b), or by
the following other statute or regulation:      ; or C.)      This is a criminal document submitted, and flight public safety, or security are significant concerns.
(Check one)

                           Dec. 6.2019
                              DATE
